Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 08/29/2022 has been entered into this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jonas et al. (2016/0146589 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Jonas et al. (2016/0146589 A1).


Regarding claim 1, Jonas discloses a method for measuring an object using a measurement arrangement (fig. 1) (see abstract) [pars. 0007-25] the method comprising: 
measuring at least one object, wherein the measuring comprises measuring dimensions [pars. 0001, 0007, 0011] and a heat distribution of the at least one object [pars. 0013-23](0040-41 and 0043]; 
comparing the measured heat distribution with a plurality of stored heat compensation profiles [pars. 0070-73]; 
determining at least one heat compensation profile representing the measured heat distribution [pars. 0070-73, and 0084-85] (fig. 3); 
receiving at least one set of compensation coefficients associated with the determined at least one heat compensation profile; and 
applying the at least set of received compensation coefficients to the measured dimensions of the at least one object for producing heat compensation profile compensated dimensions (see abstract) [pars. 0029-30] (figs. 3 and 5) [pars. 0049, 0084-87 and 0089].
In the alternative, if the Applicant argues that Jonas does not anticipates a method that includes measuring “a heat distribution of the at least one object”, then in view of Jonas teaching of using an infra-red temperature sensor and/or an infra-red sensor and/or a thermal imaging sensor which inherent detection process is detecting the thermal energy or heat emitted by the scene/surface of an object being observed and converts it into an electronic signal, which is a process/method of measuring a heat distribution of the at least one object by the detection process of infra-red sensor detecting spread over an area heat/temperature of the object. In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977) (“some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure”,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jonas because it has been held that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324,231 USPQ 136 (Fed. Cir. 1986). (MPEP 2112.02). in this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
For the purpose of clarity, an infra-red camera/sensor detects the thermal energy or heat emitted by the scene/surface of an object being observed and converts it into an electronic signal, thus implies and/or anticipates method of measuring a heat distribution of the at least one object by the detection process of infra-red sensor detecting spread over an area heat/temperature of the object. 
Additionally, considering the BRI “distribution” is interpreted as the way in which object heat/temperature is spread over an area, and in this case, the heat/temperature captured by an infrared/temperature camera/imager and measured with a high degree of precision.

As to claims 2-3, Jonas also discloses limitations such as, wherein the method further comprises, when determining at least one heat compensation profile: comparing the determined at least one heat compensation profile to a threshold value; and when the deviation between at least one corresponding point in the measured heat distribution and the determined at least one heat compensation profile exceeds the threshold, generating a heat compensation profile corresponding with the measured heat distribution (claim 2); and wherein the generating a heat compensation profile further comprises: storing the measured dimension and the heat distribution into the heat compensation profile; transmitting the measured at least one object for cooling; receiving the transmitted object back; measuring the received object; computing compensation coefficients; associating the computed compensation coefficients into the heat compensation profile (claim 3) [pars. 0013-16] [pars. 0050-52, and 0070-73].
As to claim 4, Jonas also discloses wherein the method further comprises computing compensation coefficients from determined at least two heat compensation profiles [pars. 0017, and 0094]
As to claim 5, Jonas also discloses wherein the method further comprises comparing the heat compensation profile compensated dimensions to a reference object aim to measured dimension [pars. 0001, 0007 and 0088]
As to claim 6, Jonas also discloses computer 26 includes computer program comprising computer program code configured to cause performing a method according to claim 1 when the computer program is executed in a computing device [pars. 0040, 0043-45 and 0065-66].
As to claims 7-8, Jonas further discloses a method that is implemented using limitations such as, wherein computer (26) is a controller comprising at least one processor and at least one memory/storage [par. 0050], wherein said at least one processor is configured to cause performing a method according to claim 1 (claim 7); and a measurement system (fig. 1) comprising the controller according to claim 7 (claim 8) [pars. 0065-68].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas et al. (2016/0146589 A1) in view of Shepard et al. (2015/0083920 A1). 

As to claim 9, Jonas teaches of a measurement system (figs. 1-6) according to claim 8 further comprising a housing the single system (fig. 1) inherently includes housing, a housing= a part designed to contain, or support a component(s)
a camera system comprising a plurality of cameras plurality of thermal imaging sensors/cameras (54) inside the housing [par. 0040]; at least one heat measurement device is an infra-red temperature sensor (54); wherein the controller computer 26 is connected to a system (as can be seen in (figs. 1-6) and configured to perform a method according to comprising, measuring at least one object workpiece 10, wherein the measuring comprises measuring dimensions [pars. 0001, 0007, 0011] and a heat distribution of the at least one object [pars. 0013-23]; comparing the measured heat distribution with a plurality of stored heat compensation profiles [pars. 0070-73]: determining at least one heat compensation profile representing the measured heat distribution [pars. 0070-73, and 0084-85] (fig. 3); receiving at least one set of compensation coefficients associated with the determined at least one heat compensation profile; and applying a set of received compensation coefficients to measured dimensions of the at least one object for producing heat compensation profile compensated dimensions (see abstract) [pars. 0029-30] (figs. 3 and 5) [pars. 0049, 0084-87 and 0089].
Jonas fail to explicitly specify wherein the controller computer 26 is connected to a machine vision system (MVS) (such as wherein the (MVS) includes plural cameras (i.e. two or more) and plural lighting devices) and/or a lighting system comprising a plurality of lighting devices inside the housing.
Jonas teaches of heat cameras are plurality of temperature sensors 54, 54A, 54B and a temperature sensor 54C, and are thermal imaging sensor(s) arranged to recognize, identify and take the temperature of a specific workpiece/object (fig. 1) [pars. 0040, 0043, 0066 and 0068].
Shepard from the same field of endeavor teaches that is known the art to have a system combining camera(s) such as infrared (IR) camera (14) detects the intensity of the IR radiation emitted from the sample/object surface [pars, 0073-75] while one or more illumination sources 12 is/are activated in order to dynamically change (e.g. sweep back and forth continuously) the path of the one or more beams or rays of light, L, emitted by the one or more illumination sources 12 in order to perform improve precise quantitative measurements of the an object (Shepard, [pars, 0073-75]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jonas as desired appropriate in view of Jonas teaches of infrared cameras and further in view of Shepard teaching above in order in order to perform improve precise quantitative measurements of an object, and/or in order to enhanced accurate detection and recognize, identify and take the temperature of a specific workpiece/object features, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).


Response to Arguments

Applicant’s arguments/remarks, see pages 6-9, filed on 08/29/2022, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues that Jonas ….. fail to disclose a method that includes measuring "a heat distribution of the at least one object" according to independent claim 1

Examiner's response:
With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because Jonas clearly discloses an infra-red camera/sensor that detects the thermal energy or heat emitted by the scene/surface of an object being observed, and thus implies and/or anticipates method of measuring a heat distribution of the at least one object by the detection process of infra-red sensor detecting spread over an area (distribution) heat/temperature of the object. 
For the purposes of clarity, considering the BRI in light of the specification “distribution” is interpreted as the way in which object heat/temperature is spread over an area, and in this case, the heat/temperature captured by an infrared/temperature camera/imager is spread out over an area field of view of the sensor the infra-red sensor and is measured with a high degree of precision. As such, it is respectfully pointed out to applicant that this argument (a) is not persuasive.
In addition, it is respectfully pointed out to applicant that this argument (i) is not persuasive because it has been held that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324,231 USPQ 136 (Fed. Cir. 1986). (MPEP 2112.02). in this case, the process by which an infra-red sensor performed detection is by detecting the spread over an area (distribution) heat/temperature of an object and the spread over is measured with a high degree of precision. As such, the limitations such as “measuring a heat distribution of the at least one object" is within the scope and analysis of Jonas system/method configuration as detailed above, considering the (BRI). As such, one of ordinary skill at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 and/or 35 U.S.C. 103 as detailed above.

b) Applicant argues on (page 6 par. 4, to page 8, par. 1) that Jonas et al. at paragraph [0017] states: "Alternatively, the reference workpiece may be re-measured at a second temperature different from said non- ambient temperature, and an error map or look-up table or error function may be generated which relates dimensional values of the reference workpiece at a third temperature to the corresponding calibrated values by interpolation between or extrapolation from said non-ambient and said second temperatures." It is submitted that one having ordinary skill in the art would understand that Jonas et al. teach using a single temperature for the whole object. This is not a teaching to provide a heat distribution according to the presently claimed invention.
Thus, paragraphs [0070]-[0073] of Jonas et al. teach measuring a single temperature for each workpiece as opposed to a heat distribution according to claim 1.
The outstanding Office Action further refers to Jonas et al. at paragraphs [0084] and [0085] at page 3 of the outstanding Office Action. This portion of Jonas et al. does not describe a heat distribution profile.
This portion of Jonas et al. does not describe a heat distribution profile. Instead, Jonas et al. describe one temperature for each set of correction coefficients. Instead of using a plurality of different correction coefficients, paragraph [0084] proposes solving the problem by creating a new reference piece for different temperatures.

Examiner's response:
With respect to argument (b), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to argument (a), applicant argument regarding argument (b) is/are not persuasive.
In addition, Applicant has argued citing several section of the reference(s), it is respectfully pointed out to applicant that the argument is not persuasive because it is well settle that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). In addition, it is respectfully pointed out to applicant that this argument is not persuasive because it has be held that during examination See In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); and further,  Applicant is reminded that, during examination proceedings, claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983). 

Further, it is respectfully pointed out to applicant that the argument is not persuasive because based on the applicant’s own account (see, argument (b) above the cited reference re-measured at a second temperature different from said non- ambient temperature that implied that Jonas et al. teach using plurality temperature for the whole object and describe one temperature for each set of correction coefficients, resulted in using a plurality of different correction coefficients.
For the purposes of clarity, it appears from the argument(s) that the Applicant intended to interpret “a heat distribution” as being individual sets and/or as measurement of objects with “different heat distribution” rather than a spread over an area (distribution) of heat/temperature of an object within the field of view of an infra-red sensor. However, it is noted that this is not how the claim is written.
In response to Applicant’s argument that the references does not describe a heat distribution profile, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (the claim only required the measuring comprising……. a heat distribution of the at least one object;).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, it is respectfully pointed out to applicant that the argument is not persuasive.

c) Applicant argues on (page 8, par. 2 to page) that In view of the above comments, it is submitted that Jonas et al. fail to anticipate the presently claimed method because Jonas et al. teach using only one temperature for the whole object rather than "a heat distribution of the at least one objection" according to independent claim 1. In view of this, one skilled in the art would understand that Jonas et al. are not able to provide the level of accuracy achieved by the presently claimed invention that measures "a heat distribution of the at least one object." 
 It is pointed out that claim 9 provides that the measurement system includes a controller "configured to perform a method comprising... measuring at least one object, wherein the measuring comprises measuring dimensions and a heat distribution of the at least one object..." As discussed above, Jonas et al. fail to disclose and would not have suggested measuring "a heat distribution of the at least one object" according to the presently claimed invention. Shepard et al. would not have suggested modifying Jonas et al. to include this feature. Shepard et al. describe a nondestructive testing active thermography system and method. See Shepard et al. at paragraph [0002]. The outstanding Office Action relies upon Shepard et al. for the contention that "it is known the art to have a system combining camera(s) such as infrared (IR) camera (14) detects the intensity of the IR radiation emitted from the sample/object surface" and refers to paragraphs [0073]-[0075]. See the outstanding Office Action at pages 6-7. It is submitted, however, that such a disclosure by Shepard et al. would not have suggested modifying Jonas et al. to include a step of "measuring... a heat distribution of the at least one object" according to claim 9.


Examiner's response:
With respect to argument (c), it is respectfully pointed out to Applicant that for the same reasons as discussed above in relation to Arguments (a)-(b), Applicant Argument (c) is not persuasive, please see above response that correlates to the repeated argument found in the above noted subsection.
In addition, in response to applicant's arguments with respect to the rejection(s) of claim(s) under 35 U.S.C. 103(a), the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, since both the instant application as disclosed in (see abstract), and cited references are reasonably concerned with the method and device/apparatus for detection/measurement system using heat which the applicant is involved, the cited references are considered as an analogous art. As such, the rejections are proper, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance. 
In conclusion, since the applicant has not argued the examiner’s position about the rejection(s) regarding the dependent claims, in the previous Official action. The applicant has acquiesced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886